DETAILED ACTION
This action is responsive to the filing of 2/9/2022. Claims 51-70 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 53-54, 56-57, 63-64, 66-67, the phrase "should be" (it reads like a suggestion) renders the claim indefinite because it is unclear whether the limitations preceding the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 51-70 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Siddique (2013/0215116.)


Claim 51, 61: Siddique discloses a method comprising: 
generating for display a listing of a group of media assets (images of shoes, skirts, tops, etc. Fig. 45; par. 130); 
generating for display a virtual structure representing a character (par. 130, Fig. 45, model) associated with the listing, wherein the virtual structure comprises a plurality of portions (Fig. 45: 761, 756, 759, 760, head, torso, legs, feet); 
detecting a user interaction with a particular portion of the plurality of portions of the virtual structure (par. 130, using arrows corresponding to the portions Fig. 45: 757); 
identifying a subset of media assets from the group of media assets based on the particular portion of the virtual structure associated with the detected user interaction (par. 130, the user can browse tops in a catalogue in the window section 756 by using the left 757 and right 758 arrow icons. As the user browses the catalogue, the tops are modeled and displayed directly on the user model 650); and 
generating for display media asset listings associated with the identified subset of media assets (par. 130, the user can browse tops in a catalogue in the window section 756 by using the left 757 and right 758 arrow icons. As the user browses the catalogue, the tops are modeled and displayed directly on the user model 650.)

Claim 52, 62: Siddique discloses the method of claim 51, wherein the particular portion of the virtual structure corresponds to a specific body part of the representation of the character (Fig. 45: 761, 756, 759, 760, head, torso, legs, feet.)

Claim 53, 63: Siddique discloses the method of claim 51, wherein identifying the subset of media assets from the group of media assets based on the particular portion of the virtual structure associated with the detected user interaction comprises: determining, based on the particular portion of the virtual structure, that one or more media assets in which the character is a lead character should be identified (par. 123, User models would have the ability to interact with virtual embodiments of movie characters and celebrities; allow users to purchase apparel and other items shown in the particular movie; par. 131, sections on the site featuring special items available for purchase. In exemplary embodiment, these may include autographed apparel and other goods by celebrities; par. 132, modeling apparel that is similar to what celebrities or other notable personalities may be wearing; par. 150, a generic model which could be based on an average model or a celebrity mode.)

Claim 54, 64: Siddique discloses the method of claim 51, wherein identifying the subset of media assets from the group of media assets based on the particular portion of the virtual structure associated with the detected user interaction comprises: determining, based on the particular portion of the virtual structure, that one or more media assets in which the character is featured should be identified (par. 123, User models would have the ability to interact with virtual embodiments of movie characters and celebrities; allow users to purchase apparel and other items shown in the particular movie; par. 131, sections on the site featuring special items available for purchase. In exemplary embodiment, these may include autographed apparel and other goods by celebrities; par. 132, modeling apparel that is similar to what celebrities or other notable personalities may be wearing; par. 150, a generic model which could be based on an average model or a celebrity mode.)

Claim 55, 65: Siddique discloses the method of claim 51, further comprising: determining, based on the particular portion of the virtual structure, to generate for display information related to a performer associated with the character (par. 123, User models would have the ability to interact with virtual embodiments of movie characters and celebrities; allow users to purchase apparel and other items shown in the particular movie; par. 131, sections on the site featuring special items available for purchase. In exemplary embodiment, these may include autographed apparel and other goods by celebrities; par. 132, modeling apparel that is similar to what celebrities or other notable personalities may be wearing; par. 150, a generic model which could be based on an average model or a celebrity mode.)

Claim 56, 66: Siddique discloses the method of claim 51, wherein identifying the subset of media assets from the group of media assets based on the particular portion of the virtual structure associated with the detected user interaction comprises: determining, based on the particular portion of the virtual structure, that one or more media assets associated with virtual structure, and having the highest popularity amongst the one or more media assets associated with virtual structure, should be identified (par. 144, fashion consultant ratings and/or apparel popularity (assessed according to the number of the particular apparel item purchased for example.))

Claim 57, 67: Siddique discloses the method of claim 51, wherein identifying the subset of media assets from the group of media assets based on the particular portion of the virtual structure associated with the detected user interaction comprises: determining, based on the particular portion of the virtual structure, that one or more media assets associated with virtual structure, and having the lowest popularity amongst the one or more media assets associated with virtual structure, should be identified (par. 144, fashion consultant ratings and/or apparel popularity (assessed according to the number of the particular apparel item purchased for example.))

Claim 58, 68: Siddique discloses the method of claim 51, wherein generating for display the media asset listings associated with the identified subset of media assets comprises causing the media asset listings associated with the identified subset of media assets to be displayed proximate to the particular portion of the virtual structure (Fig. 45: 761, 756, 759, 760, e.g. shoes on the 760 portions.)

Claim 59, 69: Siddique discloses the method of claim 51, further comprising: modifying a portion of the virtual structure based on the detected user interaction (par. 130, using arrows corresponding to the portions to change the apparel, Fig. 45: 757.)

Claim 60, 70: Siddique discloses the method of claim 59, wherein generating for display the media asset listings associated with the identified subset of media assets comprises causing the media asset listings associated with the identified subset of media assets to be displayed at the modified portion of the virtual structure (Fig. 45: 761, 756, 759, 760, e.g. shoes on the 760 portions.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
11/4/2022